WALLACE, JUDGE:
This claim was submitted for determination upon a stipulation indicating that the claimant supplied the respondent’s Equipment Division with oxygen and acetylene in cylinders; that it is common custom and practice in the welding industry that cylinders are loaned to customers; that eight cylinders belonging to the claimant were lost due to the negligence of the respondent; that this negligence was the proximate cause of the damages suffered by the claimant, and that the sum of $1,394.00 is a fair and reasonable amount for the lost cylinders.
Accordingly, the Court makes an award to the claimant in the amount stipulated.
Award of $1,394.00.